McCREE, Circuit Judge
(dissenting).
I respectfully dissent. The majority opinion states: “This is not a case where a qualified black applicant was rejected and the position kept open while the employer sought other applicants. When these things are proven, a plaintiff has made out a prima facie case and the burden shifts to the employer to explain satisfactorily the rejection [citing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973)].”
McDonnell Douglas requires a Title VII complainant to carry the initial burden of establishing a prima facie case of racial discrimination. “This may be done by showing (i) that he belongs to a racial minority; (ii) that he applied and was qualified for a job for which the employer was seeking applicants; (iii) that, despite his qualifications, he was rejected; and (iv) that, after his rejection, the position remained open and the employer continued to seek applicants from persons of complainant’s qualifications.” 411 U.S. at 802, 93 S.Ct. at 1824. The burden then shifts to the employer to articulate some legitimate, nondiscriminatory reason for the employee’s rejection. Id.
It was conceded by appellees that appellant was as well qualified as any of the other candidates. Yet another candidate, not a member of a racial minority, was chosen for the deputy sheriff opening. I believe that these facts constitute a prima facie case of racial discrimination under McDonnell Douglas. Because the district judge did not evaluate appel-lee’s asserted justification for failing to hire appellant — appellant’s lack of interest in the sheriff’s department — in rebuttal of appellant’s prima facie case, I would reverse and remand the case for consideration in light of McDonnell Douglas.